Citation Nr: 1614749	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for a right ankle disability for the period from August 18, 2008, to January 30, 2013.  

2.  Entitlement to an initial rating higher than 10 percent for a right ankle disability for the period since January 31, 2013.  

3.  Entitlement to an initial higher (compensable) rating for erectile dysfunction.  

4.  Entitlement to an initial higher (compensable) rating for migraine headaches.  

5.  Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period from August 18, 2008, to January 27, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection and a noncompensable rating for a right ankle disability (listed as a right foot sprain), effective August 18, 2008; granted service connection and a noncompensable rating for erectile dysfunction, effective August 18, 2008; and granted service connection and a noncompensable rating for migraine headaches (migraines), effective August 18, 2008.  By this decision, the RO also denied a claim for entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.  

In September 2012, the Board remanded the issues of entitlement to an initial higher (compensable) rating for a right ankle disability (listed as residuals of a right ankle sprain); entitlement to an initial higher (compensable) rating for erectile dysfunction; entitlement to an initial higher (compensable) rating for migraines; and entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period from August 18, 2008, to January 26, 2009.  

A February 2013 RO decision increased the rating for the Veteran's service-right ankle disability (recharacterized as a right ankle sprain), effective January 31, 2013.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to an initial higher (compensable) rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from August 18, 2008, to January 30, 2013, the Veteran's right ankle disability was manifested by pain with no more than moderate limitation of motion, without ankylosis and without malunion of the tibia or fibula.  

2.  For the period since January 31, 2013, the Veteran's right ankle disability is manifested by pain with no more than moderate limitation of motion, without ankylosis and without malunion of the tibia or fibula.  

3.  The Veteran's erectile dysfunction is manifested by difficulty in achieving erections, but without any deformity.  

4.  As a result of this decision, the Veteran has at least one compensable rating for a service-connected disability for the period from August 18, 2008, to January 27, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for a right ankle disability for the period from August 18, 2008, to January 30, 2013, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271, 5284 (2015).  

2.  The criteria for an initial rating higher than 10 percent for a right ankle disability for the period since January 31, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271, 5284 (2015).  

3.  The criteria for an initial higher (compensable) rating for erectile dysfunction have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2015).  

4.  The criteria for a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period from August 18, 2008, to January 27, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2008 letter satisfied the duty to notify provisions for the underlying service connection claims.  In any case, the appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

Additionally, the Veteran was provided with a VA examination in September 2008.  Pursuant to the Board's September 2012 remand, the Veteran was also provided with VA examinations in January 2013.  The Veteran was provided with a further examination, as to his service-connected right ankle disability, in January 2015.  The examinations are sufficient evidence for deciding these claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

A. Right Ankle

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is warranted when the joint is ankylosed in plantar flexion less than 30 degrees.  A 30 percent rating requires ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating requires ankylosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A December 2008 rating decision granted service connection and a noncompensable (0 percent rating) for a right ankle disability.  A February 2013 RO decision increased the rating for the Veteran's service-connected right ankle disability to 10 percent, effective January 31, 2013.  Thus, the Board must consider whether the Veteran is entitled to an initial higher (compensable) rating for a right ankle disability for the period from August 18, 2008, to January 30, 2013, and an initial rating higher than 10 percent for a right ankle disability for the period since January 31, 2013.  

From August 18, 2008 to January 30, 2013

Private treatment records dated in June 2008 do not refer to a right ankle disability.  

A September 2008 VA general medical examination report indicates that the Veteran's claims file was not reviewed.  The Veteran reported that he injured his right foot while running on the "PRT" course during service.  He stated that he underwent a magnetic resonance imaging (MRI) study, which was negative, and that he was told that he just sprained his right foot.  The Veteran indicated that he currently had intermittent pain with weight bearing.  He denied that he had any weakness, stiffness, swelling, instability, heat, or redness.  He maintained that with prolonged walking, there would be a tendency of his right ankle to roll.  The Veteran denied that he had any locking, fatigability, or lack of endurance with his right ankle.  It was noted that the Veteran was unemployed and that his right ankle disability had no effect on his employment and activities of daily living.  

The Veteran reported that he would have flare-ups of joint disease in his right ankle with prolonged standing and walking.  He described the flare-ups as a four out of ten, and stated that the pain would be a one out of ten on a normal day without flare-ups.  He indicated that the flare-ups would last for a few hours.  It was noted that the precipitating event was prolonged standing and that the alleviating factor was rest.  The Veteran denied having surgery, an additional injury, subluxation, or any dislocation of the right ankle.  He also denied that he used any assistive devices.  He maintained that he was able to walk for unlimited periods, but that he had to be careful not to roll his right ankle.  

The examiner reported that there was no clubbing, cyanosis, or edema of the lower extremities.  It was noted that the Veteran had a normal gait and an erect posture with standing and squatting.  The examiner indicated, as to rising on his toes and heels, that the Veteran reported pain with rising on his heels.  The examiner maintained that the Veteran had no problem with supination and pronation.  The examiner reported that there was no tenderness of the ankles or other regions of the feet, bilaterally.  The examiner related that the Veteran's gait, stance, and balance were all normal.  

The examiner stated that there was no objective evidence of painful motion; edema; effusion; instability; weakness; tenderness; redness; heat; abnormal movement; guarding of movement; evidence of deformity; angulation; false motion; shortening; or articular movement in regard to the Veteran's right ankle.  As to range of motion of the right ankle, the examiner reported that dorsiflexion was from 0 to 20 degrees and that plantar flexion was from 0 to 40 degrees.  It was noted that both inversion and eversion, respectively, were from 0 to 20 degrees.  The examiner indicated that there was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The examiner maintained that the Veterans' right ankle joint was not painful on motion and that that the range of motion or joint function was not additionally limited by pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use with three repetitions.  

The examiner reported that there was no malunion, nonunion, loose motion, or a false joint in regard to the Veteran's right ankle.  The examiner stated that there were no functional limitations on standing and walking, and that there was no ankylosis.  It was noted that there was no genu recurvatum, either acquired or traumatic, and no malunion of the os calcis or astragalus.  The examiner indicated that diagnostic tests were not indicated.  The diagnoses included a right foot sprain with nil to mild functional limitations with flare-ups.  

VA treatment records dated from February 2009 to January 2013 show treatment for multiple disorders.  

The medical evidence for the period from August 18, 2008, to January 30, 2013, does not specifically show arthritis of the right ankle.  Therefore, the criteria of Diagnostic Codes 5003 and 5010 are not specifically applicable.  The September 2008 VA general medical examination report notes that the Veteran reported that he had intermittent pain with weight bearing of his right foot.  The Veteran also reported that he would have flare-ups of right ankle pain with prolonged standing and walking, which he described as a four out of ten in severity.  The examiner reported, as to range of motion of the Veteran's right ankle, that dorsiflexion was from 0 to 20 degrees and that plantar flexion was from 0 to 40 degrees.  It was noted that both inversion and eversion, respectively, were from 0 to 20 degrees.  The examiner maintained that the Veterans' right ankle joint was not painful on motion and that that the range of motion or joint function was not additionally limited by pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use with three repetitions.  The Board observes, however, that the examiner also related a diagnosis of a sprain with nil to mild functional limitations with flare-ups.  

The Board observes that the medical evidence for the period from August 18, 2008, to January 30, 2013, does not specifically show limitation of right ankle motion which may be characterized as moderate in degree (i.e., 10 percent disabling under Diagnostic Code 5271).  Therefore, the Board finds that Diagnostic Code 5271 may not serve as the basis for an increased rating for that period.  

The Board notes, however, that the Veteran has essentially reported that he had pain on motion of the right ankle for the period from August 18, 2008, to January 30, 2013.  Although there is no clinical evidence demonstrating limitation of range of motion of the Veteran's right ankle, the Board observes that the Veteran is competent to report his symptoms as to his right ankle such as pain on motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Additionally, the VA examiner, pursuant to the September 2008 VA general medical examination report, did refer to possible mild functional limitations with flare-ups.  The Board finds that the Veteran's reports of reduced functionality of his right ankle during periods of flare-ups are credible.  The Board observes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds, therefore, that there is sufficient evidence in support of a conclusion that the Veteran experienced a moderate disability of the right ankle for the period from August 18, 2008 to January 30, 2013.  Thus, the Veteran is entitled to a 10 percent rating for his right ankle disability for that period.  

With regard to whether the Veteran is entitled to a rating higher than 10 percent, the Board finds that he is not.  Even when the effects of pain on use and during flare-ups is considered, clearly no more than moderate (10 percent) limitation of motion is shown pursuant to the evidence of record for the period from August 18, 2008, to January 30, 2013.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (effects of pain on motion to be considered).  Further, ankylosis of the right ankle has not been shown.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 5270.  Additionally, the medical evidence for the relevant period shows that the Veteran did not have malunion of the fibula, and, thus, there is no basis for an increased rating pursuant to Diagnostic Code 5262.  The Veteran also did not have os calcis or astragalus, and, therefore, an increased rating is not indicated pursuant to Diagnostic Code 5273.  Further, the Board finds that the evidence fails to indicate that the Veteran had severe impairment in the right foot as required for a higher 30 percent rating under Diagnostic Code 5284 for the period from August 18, 2008 to January 30, 2013.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  However, staged ratings are not indicated in the present case, as the Board finds that the Veteran's right ankle disability has been 10 percent disabling for the period from August 18, 2008 to January 30, 2013.  

Thus, a higher initial rating to 10 percent, for the period from August 18, 2008 to January 30, 2013, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for the Veteran's right ankle disability for this period and that doctrine was applied in granting the increase to 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since January 31, 2013

A January 31, 2013 VA ankle conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a very low level of pain in the lateral side of the right ankle, which he rated as a two out of ten in severity.  He stated that if he rolled the ankle around, or if he was on his feet for a long time, the severity would increase to a four out of ten.  He denied that he had any swelling of the right ankle.  The Veteran indicated that he had stiffness in the right ankle for about twenty-four hours if he had been on his feet for a long period.  It was noted that the Veteran denied that he had any clicking or popping, but that he did indicate that he would roll his right ankle more easily than on previous occasions.  The Veteran reported that he would have pain in his right ankle if he rolled it for about twenty-four hours.  He stated that rollovers would occur about every few months, but that he was careful about he would step on objects.  He maintained that he would wear boots for extra support.  

The Veteran indicated he could stand or walk for a few hours before his pain level would rise and he would need to take a break.  It was noted that the Veteran denied that he had any problems with his activities of daily living.  The Veteran stated that he would have pain with exercising, especially with running, which he enjoyed.  He stated that he currently could only run about a quarter mile without suffering from pain, and that he used to be able to run a mile and a half before the pain occurred.  It was noted that the Veteran was currently in school for international business and that his ankle did not limit him in that regard.  The Veteran reported that he had flare-ups that impacted the function of his right ankle.  He stated that he avoided running during flare-ups, but that he could still perform his other tasks.  

As to range of motion of the Veteran's right ankle, the examiner reported that plantar flexion was forty-five degrees or greater and that there was no objective evidence of painful motion.  The examiner indicated that right ankle dorsiflexion was 20 degrees or greater and that there was also no objective evidence of painful motion.  The examiner stated that the Veteran was able to perform repetitive-use testing with three repetitions, and that there was no post-test change in right ankle plantar flexion and dorsiflexion, respectively.  It was noted that the Veteran did not have additional limitation in range of motion of the right ankle following repetitive-use testing.  The examiner indicated that the Veteran did have functional loss and/or functional impairment of the right ankle in that he had pain on movement; instability of station; and interference with sitting, standing, and weight bearing.  

The examiner reported that the Veteran had localized tenderness or pain on palpation of the soft tissue of the right ankle.  It was noted that strength testing was 5/5 with right plantar flexion and dorsiflexion.  The examiner reported that the anterior drawer test and the talar tilt test, respectively, both showed no laxity compared with the opposite side.  The examiner indicated that the Veteran did not have ankylosis of the right ankle, subtalar and/or tarsal joint.  The examiner related that the Veteran had not had a total ankle joint replacement, or any ankle surgery.  The examiner maintained that the Veteran did have pain with eversion of the right foot.  It was noted that the Veteran did not use any assistive devices.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that imaging studies of the Veteran's right ankle were performed and that there were no abnormal findings.  

The diagnosis was a right ankle sprain.  The examiner indicated that the Veteran's right ankle disability did impact his ability to work.  The examiner reported that the Veteran had pain with prolonged sitting and walking, and that he would have difficulty with physical jobs that involved prolonged time on his feet.  

VA treatment records dated from September 2013 to November 2014 refer to continued treatment.  

A January 2015 VA ankle conditions examination report indicates that the Veteran's claims file was not reviewed.  The Veteran reported that his right ankle disability had worsened since his previous examination because it was more painful.  He stated that he was working as a chef and that he had constant two or three out of ten pain which would increase with twisting or flexion to about a five or six out of ten, and would remain at that level for about ten to fifteen minutes before returning to his baseline pain of a two or three out of ten.  It was noted that the Veteran denied that he had any additional treatment for his right ankle.  

The examiner reported that the Veteran did not report any flare-ups that impacted the function of the ankle.  The examiner also maintained that the Veteran did not have any functional loss or functional impairment of the right ankle joint.  The examiner indicated that all ranges of motion of the right ankle were normal.  The examiner stated that there was pain noted on the examination, but that it did not result in, or cause, functional loss.  It was noted that there was no evidence of pain with weight bearing.  The examiner indicated that there was objective evidence of localized tenderness or pain on palpation of the right ankle joint or associated soft tissue in that the Veteran had mild right lateral ankle discomfort to firm palpation.  The examiner reported that the Veteran was able to perform repetitive-use testing with at least three repetitions and that there was no additional loss of function or range of motion of the right ankle.  The examiner indicated that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  The examiner commented that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  

The examiner indicated that the examination was not performed during a flare-up and that the Veteran did report flare-ups.  The examiner stated that the Veteran reported intermittent flare-ups depending on activity, which were mild to moderate in severity, and would last ten minutes.  The examiner reported that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner maintained that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up.  The examiner stated that there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the Veteran's right ankle was used repeatedly over a period of time.  The examiner stated that based on the available evidence and examination findings, it was not possible without resorting to speculation, to predict within a reasonable degree of medical certainty that a potential loss of range of motion would be manifested as a consequence of a flare-up or exacerbation outside of the clinical setting.  

The examiner reported that muscle strength testing of the right ankle was 5/5 and that there was no reduction in muscles strength.  The examiner indicated that there was no ankylosis of the right ankle.  It was noted that there was also no instability of the right ankle.  The examiner stated that the Veteran did not use any assistive devices.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that no imaging studies of the Veteran's right ankle were performed.  

The diagnosis was a right ankle sprain.  The examiner indicated that the Veteran's right ankle disability impacted his ability to perform occupational tasks.  The examiner stated that the Veteran reported that he was limited with running at the time of his prior January 2013 VA ankle conditions examination, and that there was no additional reported functional impairment other than pain.  

The medical evidence fails to show right ankle arthritis for the period since January 31, 2013.  Therefore the criteria of Diagnostic Codes 5003 and 5010 are not specifically applicable.  The RO has rated the Veteran's right ankle disability as 10 percent disabling based on painful motion for this period.  The medical evidence clearly shows no more than limitation of ankle motion which may be categorized as moderate in degree (i.e., 10 percent disabling under Diagnostic Code 5271).  The January 31, 2013 and January 2015 VA ankle conditions examination reports actually show full range of motion of the Veteran's right ankle.  The examiner, pursuant to the January 31, 2013 VA ankle conditions examination report, indicated that the Veteran did have functional loss and/or functional impairment of the right ankle in that he had pain on movement; instability of station; and interference with sitting, standing, and weight bearing.  The examiner, pursuant to the January 2015 VA ankle conditions examination report, noted that the Veteran reported intermittent flare-ups depending on activity, which were mild to moderate in severity.  The examiner reported that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner maintained that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up.  Even when the effects of pain on use and during flare-ups is considered, no more than moderate (10 percent) limitation of right ankle motion is shown.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Ankylosis of the right ankle has not been shown and the Veteran in not entitled to an increased rating under Diagnostic Code 5270 for the period since January 31, 2013.  

There is also no evidence of os calcis or astragalus, and, therefore, an increased rating is not indicated pursuant to Diagnostic Code 5273. Additionally, the medical evidence does not show malunion of the tibia and fibula, and thus there is no basis for an increased rating pursuant to Diagnostic Code 5262 for that period.  Further, the Board finds that the evidence fails to indicate that the Veteran had severe impairment in the right foot as required for a higher 30 percent rating under Diagnostic Code 5284 for the period since January 31, 2013.  

This is an initial rating case, on the granting of service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's right ankle disability has been more than 10 percent disabling.  Thus "staged ratings" greater than a 10 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, 12 Vet. App. at 119.  

In sum, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 10 percent for a right ankle disability for the period since January 31, 2013; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

B. Erectile Dysfunction

When a condition is not listed in the schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The Veteran's service- connected erectile dysfunction may be rated by analogy to penis deformity, with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115(b) Diagnostic Code 7522 (2015).  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Code 7522 provides a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 4.31.  

The Board observes that recent VA treatment records, as well as a September 2008 VA general medical examination report and a January 2013 male reproductive system conditions examination report, all indicate that the Veteran has erectile dysfunction.  The Board observes, however, that none of the evidence of record indicates that the Veteran has a penis deformity.  The Board notes that in a March 2016 informal hearing presentation, the Veteran's representative asserted that the Veteran claimed that he would have flare-ups that were productive of a deformity.  However, there is no evidence of record of any such deformity.  

The medical evidence does not show any penile deformity.  Although there is evidence of the Veteran reporting an inability to achieve and/or maintain erections, there is essentially no evidence of any testicular or penile deformities.  Absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under Diagnostic Code 7522.  As the requirements for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31.  

As the preponderance of the evidence is against a compensable rating for erectile dysfunction, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 49.  

C. Disability Rating for Multiple, Noncompensable, Service-Connected Disabilities

A Veteran suffering from two or more separate, permanent, service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, may be awarded a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

As a result of this decision, the Veteran has been granted a 10 percent disability rating for his service-connected right ankle disability, effective August 18, 2008.  Therefore, the Veteran has been granted a 10 percent rating for his right ankle disability for the period since August 18, 2008.  Consequently, as a compensable rating under 38 C.F.R. § 3.324 requires that the Veteran not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period from August 18, 2008, to January 27, 2009, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right ankle disability and his erectile dysfunction.  Additionally, the Veteran's service-connected right ankle disability is productive of pain on motion, and his erectile dysfunction which is productive of difficulty achieving erections, have manifestations that are contemplated in respective rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right ankle disability and his erectile dysfunction, respectively, and referral for consideration of extraschedular ratings is not warranted.  


ORDER

An initial higher rating of 10 percent, but no higher, is granted for a right ankle disability for the period from August 18, 2008 to January 30, 2013, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular rating higher than 10 percent for a right ankle disability for the period since January 31, 2013, is denied.  

An initial higher (compensable) rating for erectile dysfunction is denied.  

A 10 percent rating based on multiple, noncompensable, service-connected disabilities is denied.  


REMAND

The remaining issue on appeal is entitlement to an initial higher (compensable) rating for migraine headaches.  

The Veteran was last afforded a VA headaches examination in January 2013.  The diagnosis was migraine, including migraine variants.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain which occurred less than once every two months.  Since that examination, in a March 2016  informal hearing presentation, the Veteran's representative indicated that the Veteran presently reported that his headaches were productive of prostrating attacks that lasted four to five hours and that would occur at least twice each week during the past twelve month period.  The representative also asserted that the Veteran's migraine headaches were not adequately assessed at the January 2013 VA headaches examination.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected migraine headaches, in over three years.  Additionally, in light of the statements of the Veteran's representative, the record raises a question as to the current severity of his service-connected migraine headaches.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his migraine headaches since November 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him that he may obtain and submit those records.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the frequency and severity of his migraine headaches and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected migraine headaches.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected migraine headaches must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


